Case 4:21-cv-00154-SDJ-KPJ Document 32 Filed 04/19/21 Page 1 of 1 PageID #: 310

          SENDER: COMPLETE THIS SECTION                              COMPLETE THIS SECTION ON DELIVERY

             Complete items 1,2, and 3.
             Print your name id-ad ress e                   >rse                                                          Agent
             so that we can 0      limlh cardj                                                                       J~3 ddressee
          ¦ Attach this card                                             Received by (Printed Name)                 Date of Delivery
                                  t eUD k
             or on the front if space permits.
          1. Article Addressed toi



                                                      Cc r
                                                  of Texas
         > Accent Drive
         is, TX 75:                                                                           i 9 2021
                                                                   3. Service Type1 istrict Gagfiprity Mail Express®
         cv-00154-SDJ-KPJ - Order [30]                               Adult Signature Texas Easre-n Registered Mail™
                                                                        dult Signature Restricted Delive • n Registered Mail Restr cted
                                                                     Certified Man®~                      Delivery
                                                                   d Certified Mail Restricted Delivery ~~G*?SfSignature Confirmation™
                9590 9402 6309 0274 7311 10                          Collect on Delivery Signature Confirmation
          2. Article Number ( ransfer from service label)            Collect on Delivery Restricted Delivery Restricted Delivery
                                                                      Insured Mail
          7020 laio 0001 7 53 7S74                                   Insured Mail Rest icted Delivery
                                                                     (over                     $500)
          PS Form 3811, July 2020 PSN 7530-02-000-9053                                                   Domestic Return Receipt
